That, soon afterwards, Daniel Buie died, and his widow filed her bill in the Court of Equity against the present plaintiff and the *Page 268 
administrator of her late husband, and therein charged that the said lands so agreed to be sold came to her by hereditary descent, and that she was willing to affirm the sale if she should receive the price and cost; otherwise, she prayed that she might be declared to be entitled to the said two bonds that were made payable to her said husband; and it was decreed thereupon that the said administrator should assign the same to her, which was accordingly done; and she instituted actions at law and recovered judgments thereon. The bill then charged that the plaintiff had been advised that the vendors had no title, either legal or equitable, to any but a very small part of the land; that the 100 acres called Goodson's land did not in any part belong to them, but was entirely covered by adverse and paramount title; that the defendants together claimed one-half of the 450 acres as heirs of their brothers, Archibald and Neil McPherson, who died intestate and without issue; but that, in fact, the said intestate, Neil, left four sisters and three brothers, some one or all of whom was or were born before the year 1795, before which (348) time the said Neil died. The bill further charged that the alleged title of said Archibald and Neil is derived from their grandfather, John McPherson, who devised different parts of the same to them severally, but that in respect of the part given to Archibald nothing passed, because the said Archibald died in 1790, and the said testator died in 1791, whereupon the same descended to his two sons, Daniel and Alexander. The bill further charged that, at the time of the purchase, no deficiency of title or quantity was made known to the plaintiff, and that he had no knowledge that there was any defect or difficulty in the title, but believed that the defendants had a good title to the respective shares aforesaid, amounting to the quantities aforesaid. The bill further charged that the said Daniel McPherson (one of the sons of the testator, John, and the father of the said Archibald and Neil) entered into said lands, and, after residing on them for many years peaceably, died intestate and in possession, leaving three sons and four daughters, of whom the defendants Flora and Mary are two; and that, soon afterwards, upon a petition in the County Court to have the real and personal estate of said intestate, Daniel, divided, the whole of said lands was, as the estate of the said Daniel, the father, allotted to the said three sons as their shares, and they were ordered to pay a sum of money to each of their four sisters for equality of division, and that such payments had been made and accounted by the defendants many years before they sold to the plaintiff. The bill further charged that the intention of the parties was that the defendant should convey one undivided half part of the "old plantation," containing 450 acres, with general warranty, and the residue with special warranty; and that such is the meaning of the terms "a sufficient title" in the agreement in *Page 269 
reference to the first-mentioned parcel, and that the plaintiff has requested the defendants to execute to him such conveyances, but that they have refused, under the pretense that they were to make only a quitclaim deed for the whole. The prayer is for specific performance by conveyances from the defendants, respectively, with covenants of general and special warranty, as aforesaid, the plaintiff submitting to    (349) pay the purchase money; and if the defendants have not title and "cannot make a good and sufficient title according to the contract," that the agreement be rescinded; and in the meantime for an injunction against proceeding therefor at law.
Upon the bill an injunction was granted by a judge at chambers. The answer stated that Daniel McPherson, the father of the defendants Flora and Mary, and also of Nancy, the wife of complainant, died seized of the Goodson place, and leaving four daughters and three sons, of whom Colin McPherson was one, and he died intestate and without issue, by means whereof each of the defendants became entitled to, or claimed, one-sixth part of that tract; that said Colin was also seized or claimed another tract (which is mentioned in the agreement as claimed under him), and upon his death each of his brothers and sisters acquired the like share of one-sixth thereof; that upon the death of their grandfather, John McPherson, in 1791, their brother Neil claimed the tract of 450 acres, called the Old Plantation, under his will, and entered into the same, and that said Neil died also in the year 1791, leaving no brother surviving him, but the three sisters before mentioned, and a fourth, named Catharine, who is now living; and that the said four sisters were his heirs at law and infants, and that their father, the said Daniel, and their uncle, Alexander, did not claim any of the said lands devised by the testator, John, to their brothers, Archibald and Neil, but that the said Daniel, upon the death of the said Neil, did, on the behalf of his said four daughters, enter into all the said land, claiming the same for them, and for them alone, as the sisters and coheirs of the said Neil, and continued to so hold for many years; that after the death of the said Neil, their father had three other children, sons, by the names of Hugh, Alexander, and the said Colin, but that they are unable to state when they were born; that in 1801 the said Daniel required his daughters to execute to him an instrument, intended by him to be a "release to him and his heirs of all the estate, real and personal, of said Neil," their brother, which they did, under constraint and without consideration, and that the same is for that reason ineffectual,   (350) and also because it is informal in its terms and is not under seal; that, notwithstanding the said instrument, the daughters claimed the said land, and, after the death of the father, in 1804, and intestate, they entered into it as their own by descent from their said brother, Neil; *Page 270 
that the administrators of their father's estate procured, upon motion, commissioners to be appointed by the County Court, to divide the negroes and personal estate of their intestate amongst his children, and that in such division they understood that the lands were allowed to the sons, and money directed to be paid to the daughters, but the same was void, as none of the children were parties thereto, and it was never in any respect acted on, and the sons have not set up any claim to the land under the same, or otherwise; but the daughters have claimed and enjoy the land exclusively; that the plaintiff intermarried with Nancy, one of the daughters, shortly after the death of Daniel, the father, and also assisted his wife's claim to some undivided fourth part of the old place; and that in the year 1820, knowing the title and claim by descent, he took actual and exclusive possession thereof on behalf of himself and wife and her three sisters, and has lived on it ever since, undisturbed; that in April, 1823, the parties met on the premises to make actual partition thereof between the four sisters; but that the plaintiff, being of opinion that it would be injurious to their interest to divide it, and wishing to keep the whole tract for his own residence, proposed to purchase the two shares of the defendants, and thereupon the contract was made, as set forth in the bill. They allege positively that the plaintiff was not ignorant of the state of the title or the manner in which it had been derived and was claimed by the daughters, but knew the same perfectly, and had consulted counsel on it; that the true intent of the agreement was for a sale of their shares as claimed as aforesaid, and that they should execute a deed for their claim in the said land, or as far as their claim extends, and that they should not be answerable for the title or covenant against the claim of others. The defendant (351) Flora insisted that the decree in the former suit between her and the administrator of her husband and the present plaintiff, is a defendant therein; whereby the administrator was ordered to transfer the bonds to her, and she to make a conveyance to the plaintiff, is conclusive between the parties thereto, and relies on the same as a bar; and she answers that, in obedience to that decree, she did execute and tender to the plaintiff a deed for her share in all the said tracts, with special warranty, which he refused to accept because it did not contain a covenant of general warranty, and not because of any defect of title, which he did in no wise there pretend. The defendants, Gilchrist and wife, answered that they were not bound, as they were advised, to enter into any covenant for the title, except against their own acts, yet that, believing the title to be indefeasible, and wishing to remove every obstacle to an amicable adjustment of the business, and to satisfy the plaintiff entirely, they did execute their joint deed to him in fee for one undivided fourth part of the old plantation, and for one undivided sixth *Page 271 
part of the other parcels, with full covenants of general warranty and for quiet possession as to those shares; and the said Nancy acknowledged the same before a judge upon privy examination, and thereupon it was tendered to the plaintiff, and refused by him. They also answered that the plaintiff had paid to the defendant Gilchrist $100 in part of one of the bonds to him; and all the defendants answered that the plaintiff, knowing the title, did, upon the purchase, take the exclusive possession of the same of the whole tract as his own, and has ever since occupied it without paying any rent, and is still in possession, claiming it as his own, in right of his wife, and by virtue of the purchase from the other sisters. They answered further that Alexander McPherson, the uncle, lived in the neighborhood for upwards of thirty years; and also that the youngest of their own brothers had been of full age for many years, and that no claim had been set up by either to any part of the old place, or to the shares claimed by the defendant in the other lands.
The defendants exhibited with their answers the deed mentioned in their answers. That made by Mrs. Buie is dated 20 September, 1825, and is of the tenor stated in her answers; that made by Gilchrist and wife is dated 4 October, 1825, and is of the tenor stated in   (352) their answer, and was acknowledged by her on the same day before a judge, who certified that, "being privily examined by him as to her voluntary assent to the said deed, she replied that she executed the same without any constraint or compulsion whatever on the part of her husband or any other person"; but the deed attested has never been proved as to the husband or acknowledged by him.
Before the coming in of the answers, the injunction was dissolved and replication entered, and testimony afterwards taken, and the cause brought on to a hearing in October, 1832, and a decree made; in it the court declared that the plaintiff was, at the time of executing the contract, in possession of the land mentioned in it as tenant in common, in his right of his wife, with the defendant, and since the agreement, had remained in the sole possession thereof, without eviction or disturbance by any person; that at the time of the contract, the complainant had as full, if not more full, knowledge than the defendants of the nature and extent of their respective titles, and claimed in right of his wife in all respects similar; that the defendants had respectively executed the deeds to the plaintiff which they had exhibited, and tendered the same before suit, and that the plaintiff had refused the same; and that they had been deposited in court by the defendants, to be delivered over to the plaintiff if the court deemed them sufficient when the same should be ordered; that the court approved of the said deeds as being sufficient, *Page 272 
according to the terms of the agreement, and that the court did not think fit, therefore, to inquire whether the quantity of land was equal to that alleged by the plaintiff to have been sold; and, therefore, it was decreed that the clerk and master should deliver the said deeds to the plaintiff upon his application, and that the instrument or agreement made by the defendants to the plaintiff should be delivered up to be canceled, and that the plaintiff pay all costs of the suit. From (353) this decree the plaintiff prayed an appeal, but did not prosecute the same.
On 20 May, 1834, the plaintiff filed his bill to renew this decree, and therein alleged that he had fully performed the same by paying the sums due on the judgment at law, and by doing all other acts on his part to be performed. The errors assigned are, first, that by the proper construction of the agreement the plaintiff was entitled to conveyances, with covenants of general warranty, and for quiet enjoyment, and so the decree ought to have declared, whereas the deeds tendered have not any such covenants and were declared sufficient and proper without them; secondly, that the defendants were bound by the contract also to make to the plaintiff a good title, as well as to enter into covenants for it, and the court ought so to have declared, and that the knowledge by the plaintiff of the state of the title was in no way material to the case; thirdly, that the agreement ought not, upon the fact declared, to have been ordered to be delivered up; fourthly, that the declaration of the plaintiff's knowledge of the title was made without any sufficient relevant or competent evidence; fifthly, that the decree ought to have ascertained whether the plaintiff would by the said deeds get a good title, and, if not, to have restored to him the purchase money paid by him, and otherwise relieved him; and, lastly, the general errors.
The defendants put in a demurrer, and for causes assign, first, that the plaintiff cannot have a bill of revivor after having his appeal allowed, and failing to prosecute it; and, second, that the bill is signed by one counsel only, when, by the course of the court, two counsel ought to sign it and certify that in their opinion there is sufficient ground for the same.
On the argument of the demurrer, his Honor, Judge Strange, at Robeson, on the last Fall Circuit, sustained the same, and dismissed the bill, with costs; and the plaintiff appealed to this Court.
The decree on the bill of review does not state the grounds of it, whether they were those stated specially in the demurrer, *Page 273 
or that the original decree was not erroneous in any of the respects stated in the bill.
The Court is of opinion that neither of the special reasons bars the plaintiff's bill. It is a matter of practice in England to require the signatures of two counsel of character to a petition for rehearing or for appeal to the House of Lords, in order to avoid delays and prevent frivolous appeals. But we do not find such a rule laid down with respect to the bills of review, and it would seem to be altogether inapplicable. Such bills, upon newly discovered evidence, can only be filed by leave of the Court, and the Chancellor grants that leave upon his own judgment, and not on the certificate of counsel. When they are brought for errors in law, apparent upon the decree, they are regularly entertained, as a matter of course, as much so as a writ of error is at law. That is strictly a writ of right. And a bill of review is of that nature, according to the course of the Court of Equity; the only restriction imposed is to require previous obedience to the decree, and a deposit to answer the costs, or, here, as at law, to give security for the costs. It is sufficient, therefore, that the bills be signed by one counsel.
The power to have a cause reexamined, upon appeal, does not preclude a reexamination of it before the same court in which it was first tried. We think the allowance of the appeal, and the failure to prosecute it, does not make it a decree by consent, nor ought to be attended by the consequences of such a decree in this respect. It is a principle with the chancellor, as well for his own protection from error as for the purposes of justice and the satisfaction of suitors, never to conclude any question by a single hearing. Until a second hearing be had in some one of the regular modes, any one of them which in the state of the case has not been specifically lost or abandoned, is open to the party. After appealing and not acting on it, the same party cannot appeal a     (355) second time to a higher tribunal. But the first decree does not thereby stand as if it had been affirmed, especially in this State, when the appellee could have brought up the transcript and asked upon it that the former decree should be affirmed. The opposite party cannot be injured by having the cause reconsidered upon a bill of review, for he can still appeal from the decree on it. Unless it would produce some prejudice to him, the Court cannot but cheerfully entertain the right to revise its own acts at least once. Indeed, it is more respectful that the judge who pronounced the decree should have an opportunity of correcting his own errors in the first instance. The question between the parties, therefore, depends upon the propriety of the decree in the original cause. *Page 274 
It has been contended for the plaintiff, first, that the contract ought to have been rescinded, because the defendants could not make him a good title; and, secondly, that if the contract ought to be specifically executed without regard to the actual state of the title, the defendants ought to have been decreed to make conveyances with covenants of general warranty and for quiet possession; and, therefore, that he ought not to have been compelled to accept the deed of Mrs. Buie, which has no such covenants, but only against her own acts, and those claiming under her, nor to accept that of Gilchrist and wife, because it has not been executed so as to pass even her estate, whatever it may be; and, thirdly, that the decree was erroneous in ordering the agreement to be delivered up.
The merits of the cause depend upon the two first positions, and they again upon the proper circumstances of the contract. It is clear that the plaintiff cannot, upon the words of the agreement or the understanding of the parties, claim in respect of the Goodson tract and those called "Colin McPherson's estate" more than a conveyance for such title as the vendors had: that is a deed with special warranty. There is no allegation of fraud, but the relief is put on the ground of the stipulations of the parties. The bill does not plainly charge ignorance (356) and a mistake on the part of the plaintiff as to the state of the title, and we suppose it was partly in reference to that charge that his knowledge of the title was declared in the decree; it seems to us to be altogether immaterial in every point of view, so far as regards those parcels, because he took them at his own risk expressly; and even if mistake would help him, he does not state it so that the Court can see in what it consisted, nor how it misled him. But the fact was found against him, and the declaration of it in the decree unnecessarily will not hurt.
The Court probably conceived, also, that the plaintiff's knowledge of the title, and his taking possession under it in right of his wife and her sisters, and the taking exclusive possession under the purchase of the sisters' shares, were material to the relief which the plaintiff could have in that state of the case in respect of the "old plantation," although he might, under the contract itself, if matters had remained as they then were, have been entitled to demand a perfect title to that tract. Then, certainly, on circumstances under which a vendee will be held to have waived all objections to the title and to have so acted as to have it in his power to ask for nothing more than the conveyances of his vendor, what in such a case are proper covenants to be inserted in the conveyance would still have to be determined. In England, although a vendor must show a good title before the vendee shall be compelled to accept it, *Page 275 
yet it seems settled that the vendor is not obliged to covenant for the title thus apparently good, beyond his own acts and those claiming under him. But we believe that is not so considered in this country; at least, it is not so settled; and in practice the vendee seldom submits the title to counsel or examines it himself, and therefore requires general covenants, which it is the constant course to give. If his Honor, therefore, thought that the plaintiff was ever entitled to a reference of the title in this case, he must deem the rule of England to be that of this State, and that the purchaser cannot ask for general covenants, for the deed of Mrs. Buie has none such to be appended to it as being proper in the case declared in the decree. That position has never yet been laid down by us or our predecessors, and would require very   (357) deliberate consideration before the adoption or positive repudiation of it. The task of that examination is not imposed on us in this case, for the question does not arise if the contract between these parties was written for a title, nor for covenants for a title. Such, we think, is its character, and therefore all the inquiry into the knowledge or conduct of the plaintiff was superfluous.
The doubt can extend only to the first tract mentioned — the old plantation — to which the vendors are to "make a sufficient title as far as their claim extends on said lands." It is argued for the plaintiff that those terms in themselves embrace a good title, or at least covenants for it, and must have that meaning when contrasted with the phrase, "quitclaim deed," which immediately follows, and is applied particularly to the other tracts. "Sufficient title," in its proper and obvious sense, refers to the interest or estate in the land, and requires it to be indefeasible, and it may be also stipulated for the usual covenants for the title and enjoyment. But those words may be used in a different sense, and the question is whether there is enough here to show that they were. We think there is. They are not contrasted in the agreement with the other words for the purpose of obliging the vendors to show a good title to one parcel and dispensing with it as to the others, nor to make a deed with general covenants as to the former, which might be omitted as to the latter. The term title is evidently used for deed. That is the vulgar sense in which it is often used, and that was the meaning of these parties. Deed
or conveyance must be substituted or interpolated to make it mean anything; for that the vendors should be able to make out a sufficient title would not serve the plaintiff any purpose unless they were required to convey it to him. To make a title, therefore, did not mean to make out one, but to make a deed, and a sufficient one, at least in point of form, and to pass the title. We will not say that if the agreement had stopped there, the vendors might be *Page 276 
deemed to have performed the agreement by a conveyance, good in point of form only, and might not have been bound to make one which (358) was in fact operative and would carry a good title. But it does not stop with those words. To what are they to make a sufficient deed? Not to any particular undivided share or determinate quantity of land, but to a certain tract of land, as far as their claim extendson said lands. Now, whatever the former expression may mean, if standing alone, these last words qualify it and confine it to their claim, such as it is. A purchaser under a notice of a sale of an estate, "as A. B. held it," cannot insist upon any title but such as A. B. had (Freire v.Wright, 4 Mad. Rep., 193), even when the sale professed to be of the whole in severalty. To what could a general warranty be answered in this case? The agreement does not specify what their claim was — what shares or proportions they had, or pretended to have. If the deed, therefore, followed the agreement and conveyed their "shares," or claim, the warranty would be futile; for, as far as their shares extended, the title would be good and the covenant unnecessary, and beyond that the deed would not purport to convey, and there would be nothing for the covenant to operate on. It is said, however, that the vendors claimed each an undivided fourth part, and that establishes what was meant by their claim. But there is nothing in the agreement to that effect, nor, if we can go out of it, is there anything to show that such was the meaning of the parties. The defendants deny that charge in the bill, and say that they were only to convey the title they had. Suppose it had turned out that the defendants owned the whole tract, could the Court say they had not contracted to sell the whole, when the agreement is for their claim in the tract, without specifying what part? It may be further argued that the insertion of a general warranty in the deed of Gilchrist and wife proves the intention. It would certainly be some evidence of it if they had not explained their reason and denied that inference, and their explanation is supported by the circumstance that the covenant embraces all the different tracts, while they certainly were not bound to warrant all. But what puts the meaning beyond doubt is that the very same words, "sufficient title," are used in the close (359) of the instrument in the sense of "deed" only. It provides that when "sufficient titles shall be made to said lands," the bond shall be void. What bonds? All that were sold, to parts of which the instrument is express that the sufficient titles shall consist of a "quitclaim deed." We conceive, upon the whole, that the sense of the parties was that the defendants sold their interest, whatever it might be, and agreed to convey it by the description of their claim or shares therein. His Honor was therefore right in refusing to inquire into their title, either *Page 277 
as to its validity or the quantity to which it extended. But we do not concur in that part of the decree which declares the deeds tendered by the defendants to be proper and sufficient, according to the tenor and effect of the agreement. That of Mrs. Buie, we think, was, for the reasons already given. If each vendor was bound for the performance of the others upon the agreement, she was not, because she was a married woman when it was made, and subsequently undertook to carry only her own interest, as her husband had contracted she should, and her deed is effectual to that purpose. But that of Gilchrist and wife is not effectual, according to several decisions of this Court, for the want of probate or acknowledgment as to the husband, before which the wife cannot be privily examined. Burgess v. Wilson, 2 Dev., 306. The decree ought, therefore, to have relieved the plaintiff, either by rescinding the agreement as to that share, unless the husband, in a reasonable time, executed and procured his wife to execute a conveyance duly acknowledged; and we suppose that would have been the decree had the objection been made or the acknowledgment read at the hearing. It is highly probable that it was not, for it is not even stated as one of the grounds of the bill of review, but is made in argument in this Court for the first time. For that reason we cannot correct the decree, although we think it erroneous in this respect.
The rule is well established that a bill of review must recite the former bill and the proceedings which were had on it, so as to hear what matters were in issue; and the former decree, so as to hear how those matters were disposed of; and then the points in which that decree is conceived to be erroneous, so as to show what the party  (360) complains of, and how he is injured thereby. It is not enough that there is error, but it must be to the prejudice of the plaintiff; and, therefore, the other side may look into every part of the decree and insist that, upon the whole of it, right has been done. Nor will any error, by itself, do, unless complained of in the bill, because the plaintiff may have had an interest, at the time, in submitting to that part of the decree which is erroneous, and ought not to retract when he finds his interest the other way; or the defendants might have withheld this demurrer and consented to the correction of the decree if the bill had stated this objection. It is plain that this plaintiff had an interest when the decree was pronounced, supposing it to be correct, in either respect, to state the deed as it is; for, as the deed of the husband alone, with covenants binding on him, it is better than the deed of both without covenants, and will coerce the husband to have a deed by himself and his wife properly executed, in order to pass his title and prevent that, at least, from being used so as to be a breach of his present *Page 278 
covenants. However that may be, a bill of review does certainly bring up the whole decree, but the court looks, at the instance of the plaintiff, only as to those parts of the decree which he particularly complains of and states in the bill as the grounds of it. Cooper's Eq. Pl., 95. We would not construe the terms in which the errors are alleged, with rigor, so as to exclude from reexamination anything that counsel could be supposed to have expected to insist on. But, after the most liberal exposition of this bill, we cannot think that this point entered into the imagination of the draftsman. The whole scope of the bill is to have the construction of the contract corrected and to have it declared that the plaintiff ought to have a good title, or covenant for such a title; and the only objection to the deed is that they did not convey such a title nor contain such covenants. Not a word is said about the insufficiency of the deeds for want of such execution. Now, the Court is of opinion that the plaintiff was not entitled to those covenants, and the fact is that they are in the deed from Gilchrist and wife. But, the deed (361) not being good as to her, and that being apparent, as it is said, justice ought to be done to the plaintiff. That is the difficulty; it is not apparent and cannot be made to appear in this suit, since the bill has no obligation which will enable the Court to look for the fact in the decree.
It has been urged, indeed, that it is covered by the assignment of error in that part of the decree which orders the agreement to be delivered up, which was done, upon the idea that it had been performed before the original bill was filed. It struck us, at first, that there was an informality in directing that, upon the plaintiff's bill, instead of putting the vendors to their bill after performance. But it is clearly otherwise. If the plaintiff's bill had been dismissed, it would have been informal to cancel the agreement in the suit. But the bill was not dismissed, and the plaintiff got all he was entitled to, though not all he claimed. He got specific performance, according to the tenor and meaning of the articles; for a tender of a deed is not performance of an agreement to convey in this Court, as at law. It only affects costs here, and the vendee may still file his bill to get the deed. Here that was done, and obtained, by the decree. Of course, when the agreement was fully performed under the direction of the court, it was proper the court should see that the party performing should be safe from further vexation on it. If the plaintiff were to proceed on it at law, the court would be bound to restrain him by injunction, and, therefore, might at once detain the instrument or order it to be delivered over. This part of the decree was therefore right in itself, supposing the construction of the instrument to be right, and we do not perceive how the allegation of *Page 279 
error in it can reach the defect in Mrs. Gilchrist's deed. The cancellation followed as a consequence of performance by the execution of that deed, and consequently the error in the order was the result of the defect in the deed. But that defect itself is not complained of in the bill, and, therefore, the Court can no more declare that there was error in canceling the agreement than we can declare it erroneous to have held the deed to be duly executed.
Upon the whole, therefore, the Court does not perceive any error in the decree, as complained of in the bill. Though not formally expressed, it is substantially right; and the decree of the Court of Equity, whereby the plaintiff's bill of review was ordered to stand        (362) dismissed, with costs, and the decree in the said bill of review complained of, was ordered to be affirmed, is by this Court affirmed, with costs.
PER CURIAM.                                          Decree affirmed.
Cited: Am. Bible Soc. v. Hollister, 54 N.C. 14.